Exhibit 12b Tucson Electric Power Company Computation of Ratio of Earnings to Fixed Charges 12 Months Ended Dec. 31, Dec. 31, Dec. 31, Dec. 31, Dec. 31, Dec. 31, 2007 2006 2005 2004 2003 2002 - Thousands of Dollars - Fixed Charges: Interest on Long-Term Debt $ 50,230 $ 51,422 $ 56,243 $ 69,904 $ 76,585 $ 65,620 Other Interest (1) 4,538 6,436 2,597 1,263 1,820 273 Interest on Capital Lease Obligations 64,477 72,556 79,064 85,869 84,053 87,783 Total Fixed Charges 119,245 130,414 137,904 157,036 162,458 153,676 Net Income 53,456 66,745 48,267 46,127 128,913 55,390 Less: Extraordinary Income & Accounting Change - Net of Tax - - (626 ) - 67,471 - Net Income from Continuing Operations 53,456 66,745 48,893 46,127 61,442 55,390 Add (Deduct): (Income) Losses from Equity Investees (2) - (320 ) (314 ) (131 ) (76 ) 17 Income Taxes 35,542 42,478 33,907 34,815 21,090 36,434 Total Fixed Charges 119,245 130,414 137,904 157,036 162,458 153,676 Total Earnings before Taxes and Fixed Charges $ 208,243 $ 239,317 $ 220,390 $ 237,847 $ 244,914 $ 245,517 Ratio of Earnings to Fixed Charges 1.746 1.835 1.598 1.515 1.508 1.598 (1)Excludes recognition of Allowance for Borrowed Funds Used During Construction. (2)True Pricing, Inc. and Inncom International, Inc. (income) losses.
